DETAILED ACTION
This action is in response to the amendments filed on June 10th, 2022. A summary of this action:
Claims 2-6, 8-12, 14-21 have been presented for examination.
Claims 19-21 have been amended
Claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form as they do not depend on a preceding/previously set forth claim, but rather depend upon claims 19-21
Claims 2-5, 8-11, 14-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al., US 2012/0290879 in view of Maeda et al., US 2012/0041575 and in further view of Zhang et al., “KRNN: k Rare-class Nearest Neighbour classification”, 2016
Claims 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al., US 2012/0290879 in view of Maeda et al., US 2012/0041575 and in further view of Zhang et al., “KRNN: k Rare-class Nearest Neighbour classification”, 2016 in further view of Skand, “kNN(k-Nearest Neighbour) Algorithm in R”, 2017
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 112(d) rejection
The rejection is maintained.

Applicant submits (Remarks, page 10): “Nothing indicates that "previously set forth" means "numbered before". In addition, while "a dependent claim may refer back to any preceding independent claim", it does not need to all the time. MPEP 608.01(n) clearly states that "in situations where a claim refers to a numerically following claim and the dependency is clear, both as presented and as it will be renumbered at issue, all claims should be examined on the merits and no objection as to form need be made.”

Examiner’s response: 
	The Examiner respectfully disagrees. 
	As stated by the MPEP section cited by the applicant, an “amendment” is required “where a [dependent] claim refers to a numerically following claim” because “Pursuant to 35 U.S.C. 112  and 37 CFR 1.75(c), a claim in dependent form must refer only to a claim or claims previously set forth.” (MPEP § 608.01(n)).
	As per the rejection, all claims were examined on the merits and the record was made clear that the present claims are not compliant to the requirements under § 112(d) because the dependent claims refer to  “numerically follow [independent] claim[s]” by means of said rejection under § 112(d). 
	The difference between an Examiner’s amendment and an applicant’s amendment to make these present claims complaint with §112(d) is moot, as in both cases, the claims must be made compliant to the requirements of § 112(d), by an amendment which results in the renumbering of the present claims as per MPEP § 608.01(n). 

Regarding the § 103 Rejection
	The rejection is maintained, and clarified as necessitated by amendment below.

Applicant submits (Remarks, pages 12-13 ): “As discussed many times before, the cited portion of Shibuya does not discuss having a set of CLASSIFIED points, namely the "labeled point" having a "first label" and each "model condition point" having a respective label, all CLASSIFIED POINT comprising data from the same plurality of signals, each CLASSIFIED POINT corresponding to a specific time period across the plurality signals; the cited portion further does not discuss performing an evaluation one signal at a time via the "projecting", by considering only the portion associated with one signal from each of t e same set of CLASSIFIED points, repeated for the plurality of signals, in order to determine which signal contributes most to the "first label", as recited in Claim 1.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	The claim does not recite that the label is a classification label, nor does the claim recite any process of classifying. It would be improper to import such a limitation from the specification.

Furthermore, as per the rejection, the “label” as recited in the claims was rejected in view of Shibyua, figure 2C for the “event signal” (as was relied on in non-final rejection, page 17), which visually shows that the labels of Shibyua include “Normally Off”, “Start”, “Normally On”, “STOP”.
	To clarify on the BRI in view of the specification, see ¶ 33 of the instant specification: “These symbols represent the status or condition of a system or device in some embodiments, corresponding to an associated label such as "operational", "non-operational", "warning", "normal", etc.” – e.g., Shibuya, fig. 2C as was relied upon.
	Should the claim be amended to reflect the argued feature, then given the context of the specification, as per the applicant’s prior remarks on Feb. 3rd, 2020, page 11, last paragraph: “The claim clearly recites what a "labeled point" comprises. A "labeled point" is a point "having a label" describing a specific condition and thus is already classified” – Shibuya has such a label, similar to what is disclosed in ¶ 33, and “thus [Shibuya] is already classified” (Remarks, Feb. 3rd, 2020, page 11).

Applicant submits (Remarks, pages 13-14): “…Again, the cited portion of Maeda does not discuss k pieces of data around a CLASSIFIED piece of data, and thus does not remedy the deficiencies of Shibuya noted above”

Examiner’s Response:
	The Examiner respectfully disagrees. See above – it is improper to import limitations from the specification into the claims, i.e. the CLASSIFED piece of data. 	
	And, as stated above, Shibuya was relied upon for the claimed “label” feature. 

Applicant submits (Remarks, pages 14 - 16): “The claims recite specific data structures, where for a plurality of sensor signals, each "labeled point" or "model condition point" comprises, for "a range of time", a "time series" from each of the plurality of sensor signals, each time series being associated with at least one "feature vector". For example, given the following…”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	This “example” is not present in the instant specification. A skilled person, viewing the instant specification, would have had no knowledge of such an example for the purposes of claim interpretation, and as such to rely so heavily, as this argument requires, on an undisclosed example for claim interpretation is unreasonable.
	To be clear: MPEP § 2111: “the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification”
	To further clarify: MPEP § 2111.01(III): “The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012)… It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013)”	
	In other words, an example provided solely in an attorney argument’s is not given significant weight for claim construction – as said example is not from the instant specification, nor is said example a demonstration of  “how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.”

	As to the “additional support” on page 15 of the Remarks citing to ¶ 21, and ¶¶ 25-26 in the instant specification: again, this does not have the example being argued. Rather, e.g. ¶ 21: “For example, if the complex system 104 is at power plant made up of multiple
windmills that generate energy from the wind, then the multiple sensors may include sensors
that measure the rotational speed of each individual windmill, sensors that measure the
electrical charge generated by each windmill, and sensors that measure the current storage
levels of electricity generated by the electrical generators within the power plant. In another
example, the complex system 104 may represent a wireless activity tracker. In this case, the
multiple sensors may be configured to detect changes occurring to the wearer and positional
changes based on movement. For instance, the set of sensors may include, but are not limited
to, a global positioning sensor (GPS), a 3-axis accelerometer, a 3-axis gyroscope, a digital
compass, an optical heart rate monitor, and an altimeter. In yet another example, the complex
system 104 may represent a particular application, such as a commercial application…” and ¶¶ 25-26  provide part of the description of figure 1
	So while the claims “can correspond” (Remarks, pages 14-15) to said example, the claims are not limited to such an example, nor does the specification provide any showing that any features of the claims actually, in fact, correspond to the various parts of the example by the applicant, e.g. by the specification having said example in the original disclosure. 

Applicant submits (Remarks, pages 16-17): “In Shibuya, all sensor signals of the composite sensor signal 102 are considered together to form one feature across all sensors for building a "normal" model that characterizes a normal mode. The sensor signals of the composite sensor signal are not considered one at a time.”… For the bracketed portion above, the Examiner cites para. [0088] of Shibuya, which just discusses using a sliding window on a sensor signal. The Examiner also cites paras. [0105] and [0106], which appears to discuss a similar concept of using a slide window on learning data. Simply equating an arbitrary sliding window to a recited "neighborhood" is impermissible….
	
Examiner’s Response:
	The Examiner respectfully disagrees. 
	The applicant’s interpretation of Shibyua is a gross mischaracterization of Shibyua. 
	Shibyua has no mention of a “composite sensor signal” as argued, or a similar such feature – rather, as was relied upon in part in the rejection for clarify see figures 9A and 9B of Shibuya. 
 	Figure 9A shows four “signal” [sensor signals, see the other relied upon portions of Shibuya].
	Figure 9B shows four “Feature” signals, i.e. each sensor signal is associated with an individual feature signal.		
A skilled person would have readily inferred from at least the visual example that each of the “Feature” signals correspond to a sensor signal, hence there is four of each. 
	As to ¶ 88: “A window of ±1, ±2, etc., is set with respect to a predetermined time and a feature indicating a time variation of data may be extracted by a feature vector of a window width (3, 5, etc.,)x the number of sensors.” – i.e. the there is a feature vector for each of “the number of sensors” – the “window” would have readily been inferred to have been applied to each of the “feature” signals such as visually shown, as an example, in figure 9B. 
	See the other relied upon portions of Shibyua for more clarification.  
As to the analysis neighborhood – see the rejection, for which Maeda, in combination with Shibuya, was relied upon for this feature. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant submits (Remarks, pages 17-18): “The Office Action (page 27) asserts that the "labeled point" can correspond to the new piece in the cited portion of Maeda, as recited in Claim 19. However, a "labeled point" is already classified with a "label" that is not going to change… For the bracketed portion above, it's unclear why the Examiner asserted that the
classified "labeled point" would correspond to the new, unclassified piece in the cited
portion of Maeda but is now brining in Shibuya… Applicant was pointing out that the cited portion Maeda does not disclose analyzing a group of classified condition points around another classified labeled point (with no unclassified point involved in the analysis) in each
signal projection space…”
	
Examiner’s Response:
	The Examiner respectfully disagrees. 
	See the rejection, the instant claimed feature being argued of a “label” was taught by Shibyua’s labels in Shibuya’s “event signal” such as shown in Shibuya fig. 2C as discussed above.  That label would not have changed in view of the combination of Shibuya and Medea. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant submits (Remarks, pages 18-19): “Also, the k pieces and other pieces in the training data are used to build the normal model and thus all classified as normal… There is no reason to "calculate" the "first percent" of the k pieces in any "analysis neighborhood" that have the same label as the new piece, as recited in Claim 19… For the bracketed portion above, the Examiner states that Zhang was not addressed. Given that cited portion of Maeda discloses nothing that requires computing a "first percent", it is clear that Zhang which was cited to discuss how to possibly compute the "first percent" is irrelevant and in need of no further discussion here.”
	
Examiner’s Response:
	The Examiner respectfully disagrees. See the rejection.
	Maeda, as was relied upon, teaches the use of an analysis neighborhood (non-final rejection, starting at page 23) wherein Maeda then discloses that the technique is “similar to a method commonly referred to as a k-NN method or k-nearest neighbor method” (¶ 86 of Medea, as was previously cited).
	Then see pages 26-27, wherein this part of Medea’s teachings, as already being used in combination with Shibuya, is further modified by Zhang for the rationale stated in the rejection.
	Zhang is entirely relevant for this argument and this argued claimed feature, as was made clear in the rejection. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant submits (Remarks, page 19): “The cited portion of Maeda simply does not disclose identifying an "analysis neighborhood" for each of different signals that contribute to the same "labeled point" and "model condition points", as recited in Claim 19… For the bracketed portion above, the Examiner states that that it is improper to important limitations from the specification into the claims and that the applicant's interpretation of "contributing" for this argument is not readily supported by the claims or the specification…”
	
Examiner’s Response:
	The Examiner respectfully disagrees. 
	While the specification does use this term “contribution” and similar such terms, e.g. ¶¶ 43-44, the context of the specification provides that this is, in the exemplary non-limiting embodiment, the name of a variable to be calculated.
	E.g. ¶¶ 63-67: “val contributionMetric = … percentSameLabelNeighbors/percentSameLabelModel-1…” 
	As to what is recited in the claims – see Shibuya, in view of Medea and Zhang as was relied upon.
	As to the “same range of time” – representative claim 19 recites, in part: “receiving a labeled point comprising, for a range of time,… projecting each of a plurality of model condition points into each signal projection subspace of the plurality of signal projection subspaces, each model condition point comprising, for a range of time specific to the model condition point,…” and thus is given its BRI for what is presently claimed, i.e. without an improper importation of limitations that are not recited in the claims. 

	Applicant submits (Remarks, page 19): “Nothing in the cited portion of Maeda discusses breaking apart (projecting into signal projection subspaces) any piece associated with a time range and comparing a first part of piece A with a first part of piece B to identify a first "analysis neighborhood" and comparing a second part of piece A with a second part of piece B… However, Applicant already cited the relevant portion of the claim language and was also using plain English to help the Examiner understand the meaning of such language. More specifically, Claim 19 recites "projecting the labeled point into each signal projection subspace, comprising evaluating the at least one feature vector associated with the first time series from each of the plurality of signals in the corresponding signal projection subspace"...”
	
Examiner’s Response:
	The Examiner respectfully disagrees. 
	The claims are written in plain English, and are interpreted in view of what they state (see MPEP § 2111, including § 2111.01) in view of the instant specification. 
	To clarify, see MPEP § 2111.01: “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.)”

	Applicant submits (Remarks, page 19): “…Regardless of how the cited portion of Maeda could be combined with that cited portion of Shibuya, the combination would not disclose analyzing the values of a signal from a fixed set of labeled point and model condition points and repeating that for every signal… Therefore, not only does the cited portion of Maeda fails to disclose "constraining an analysis neighborhood for the labeled point ... as projected [so considering just the projected part of the labeled point]",…”
	
Examiner’s Response:
	The Examiner respectfully disagrees. 
	This argument does not reflect the present claims, nor does it state how the claimed invention is distinguished from prior art combination relied upon.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to how the prior art relied upon teaches the presently claimed invention – see the rejection. 

Applicant submits (Remarks, page 21): “…Because the cited portion of Shibuya does not define any "signal projection subspace" or describe performing any activity in such a "signal projection subspace,… Fig. 13 describes the mean and distribution of all the learning data. Applicant sees no relevance in the cited portion of Shibuya.”
	
Examiner’s Response:
	The Examiner respectfully disagrees. 
	See the rejection, include seeing ¶178 as was relied upon for additional clarification - “The feature amount extraction unit 1901 inputs the sensor signal 102 and performs the same feature amount extraction as that at the learning time to acquire the feature vector”.
	To clarify on figure 13: see the instant specification, figure 5, as described in ¶¶ 31-33: “Figure 5 shows an example of projecting the labeled point into the signal subspace 406,
forming a neighbor cluster around the point 408, and correlating point labels with labels of
neighbors in the cluster 410…” – e.g., Shibuya, figure 13, wherein Shibuya states what features are being used in figure 13 as the “Daily” “Mean”/”Distribution” with arrows drawn in figure 13 to select points to demonstrate, in part, that each point is a “Feature” – i.e. figure 13 provides a visual example of such a signal projection subspace, similar to what is disclosed in the instant specification with more specificity as to what the features being used are.
	
	  Applicant submits (Remarks, page 21): “…Since the learning data in Shibuya is used to generate feature vectors for normal modes, the label of each of those points in Shibuya noted above will be "normal". There is again no reason to calculate the "first percent" in each of a plurality of "analysis neighborhoods" from these points, as recited in Claim 19. ] ■ For the bracketed portion above, the Examiner states that the cited portion of Shibuya identifies different events, such as a "start mode"...”
	
Examiner’s Response:
	The Examiner respectfully disagrees. See the rejection, see above. This argument is a piecemeal attack against Shibuya for a limitation to which Shibuya was not solely relied upon, but rather the combination of prior art as stated in the rejection was relied upon. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 Applicant submits (Remarks, page 21-22): “Simply equating an arbitrary list of possible modes to the recited "first label" and other "second label[s]…"”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See figure 2C of Shibuya, see ¶ 33 of the instant specification: “These symbols represent the status or condition of a system or device in some embodiments, corresponding to an associated label such as "operational", "non-operational", "warning", "normal", etc.”
Furthermore, as to the percent and the neighborhoods: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See the rejection, include seeing the rationales and motivations stated in the rejection for the combination relied upon.

Applicant submits (Remarks, page 22): “The Office Action contends that paras. [0117] and [0120] of Shibuya discusses that when an actual signal, which is not part of the training data, has a large deviation from a normal mode, the actual signal makes a contribution to the anomaly judgment (…[However, the actual signal is separate from those points in Shibuya that correspond to normal modes in Shibuya, as discussed above. The actual signal is not a sensor signal, such as S 1 or S2 in the example above, that generates time series data included in each of the "label point" and "model condition points", as recited in Claim 19….”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See above, as to the BRI for the claimed “contribution” made in view of the instant specification. See above as to the example as well, which again, is given little weight to claim construction as contrasted to the instant specification and other sources described in MPEP §2111.01.
	As to the neighborhood and ratios, again see above this is a piecemeal attack against the combination relied upon. 
	Also, see ¶¶ 116-120 of Shibuya: “Subsequently, a flow of processing in evaluation will be described by using FIG. lOC. First, the sensor signal 102 is input into the feature amount extraction unit 105 (S151) and the event signal 103 is input into the mode dividing unit 104 (S152) to perform the anomaly identification by using the anomaly identification unit 109 as described above (S153)… In the diagnosis, it is important to present the cause event to be easily appreciated. That is, it needs to describe which state the sensor signal has the anomaly. To do so, a normal signal and an actual signal may be displayed overlapping with each other with respect to the predetermined prior and post time… For example, in the case where the anomaly measurement is computed by the projection distance method or the local sub-space classifier, coordinates (FIG. 6 and b of FIG. 7) below a vertical line in the affine partial space are
displayed as the normal signal from the evaluation data. The signal is displayed as the time-series information to easily verify that the anomaly measurement is deviated from the normal state…. Accordingly, the sensor signal is quantized after the anomaly is detected based on the sensor signal 102, and as a result, information is narrowed to be used as an input of the matrix and learning the casual relationship between the events is implemented”

Applicant submits (Remarks, pages 22-23): “…the "anomaly judgement" is not a "label" that describes the "condition" of a machine system and that is assigned to one or more (labeled or model condition) points… For the bracketed portion above, the Examiner continues to take Applicant's arguments out of context, ignore the meaning of the recited language, such as that of a classified "labeled point" or a classified "condition point", and spend time attacking individual arguments in a piecemeal fashion.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See above. The rejection was clear – the “event signal” of Shibuya was relied upon for the claimed feature of the “label” and associated limitations, not the anomaly detection. 
	Furthermore, the claim DOES NOT RECITE THE FEATURE OF CLASSIFICATION.

	Furthermore, the applicant’s arguments of now attempting to link this claimed invention to the field of classification is contrary to the prior arguments - see the Remarks, Feb. 3rd, 2020, pages 9-11: “On page 9, the Office Action repeatedly states that the invention or the embodiments are directed to classification or clustering. Applicant disagrees. The claims clearly recite specific features, which do not give rise to overbroad interpretation… The word "learning", much less the phrase "learning system", is not mentioned once in
the specification and certainly is not the focus of the disclosure… The claim clearly recites what a "labeled point" comprises. A "labeled point" is a point "having a label" describing a specific condition and thus is already classified.”  

Applicant submits (Remarks, pages 23): “…Furthermore, different actual signals in Shibuya would correspond to different "ranges of time", as recited in Claim 19. They could result in different deviations from the normal modes, and such deviations can be compared…. where in different "signal projection subspaces", different portions of the labeled point ( or a model condition point) contributed by different signals but corresponding to the same "range of time" associated with the labeled point are evaluated… For the bracketed portion above, the Examiner states that limitations from the specification are imported into the claims". However, the claim recites "receiving a labeled point comprising, for a range of time, a first time series from each of the plurality of signals",”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See above, this is not claimed. To be clear, the interpretation set forth by this argument is that the model condition points are for the same range of time as the labeled point, i.e. if the labelled point is for the time range of Dec. 2nd, 2020, 8AM to 9AM, then the model condition points are only for that “same ‘range of time’”, i.e. only for Dec. 2nd, 2020, 8AM to 9AM, and no other range of time. To further clarify – this argued interpretation is that the model condition points cannot be for, nor can they include ranges of time such as Dec. 2nd, 2019, 8A – 9AM, or times such as Dec. 1st, 2020, 8AM-9AM, or the like. 
This is not what is claimed.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 8-12, 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form as they do not depend on a preceding/previously set forth claim, but rather depend upon claims 19-21. 

As per MPEP § 608.01(n):
“In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain: 
(i) a reference to a claim previously set forth, and  
(ii) then specify a further limitation of the subject matter claimed.  
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.”
MPEP § 608.01(n) further clarifies: “A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim.”

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-11, 14-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al., US 2012/0290879 in view of Maeda et al., US 2012/0041575 and in further view of Zhang et al., “KRNN: k Rare-class Nearest Neighbour classification”, 2016

Regarding Claim 19.
Shibuya teaches: 
	A control method for a machine system comprising sensors generating a plurality of signals over time, the method comprising: (Shibuya, abstract, teaches: “This invention provides method for detecting advance signs of anomalies, event signals outputted from the facility [example of a machine system] are used to create a separate mode for each operating state, a normal model is created for each mode, the sufficiency of learning data for each mode is checked, a threshold is set according to the results of said check, and anomaly identification is performed using said threshold....”, e.g. see ¶ 2-3  – then see figure 9A which shows an example embodiment in which 4 signals are received wherein ¶ 105 clarifies: “The signal display screen 901 is constituted by plural signal display windows 902 and the sensor signal 102 during a period designated as the learning data in advance is displayed in each window as time-series data for each sensor (for each signal).” -see figures 1A and 1B for an overview of the system)
	receiving a labeled point comprising, for a range of time, a first time series from each of the plurality of signals, each first time series being associated with at least one feature vector , each feature vector having components corresponding to one or more signal features, the labeled point having a first label describing a first condition of a plurality of conditions of the machine system, each of the plurality of signals having a corresponding signal projection subspace; (Shibuya, see figure 19 and ¶ 169 – 170 – this is a system which combines both the “first embodiment” and the “second embodiment” wherein sensor signal(s) are received from a facility along with an “event signal” (e.g., figure 2C of Shibuya, see the example labels for each mode) wherein the “event signal” is used for a “mode dividing unit”, i.e. the signals from each sensor are divided into a plurality of time series due to the “mode” – see ¶174 “Meanwhile, the mode dividing unit 1908 performs mode dividing of dividing the time for each operating state based on the event signal 103”
wherein ¶ 143 clarifies “As described above, when the operating cycle is regular, e.g., the operation starts and stops at the determined time of one day, data is extracted every fixed period, e.g., one day to compute the mean and the distribution [example of the system receiving labels points comprising  sensor signals which were divided into time series to represent each of these “fixed periods”, wherein each period is labelled with the condition of the machine system, e.g. “starts and stops”]. Although the period is not one day, the same applies thereto. When the operation starting/stopping time is known [such as by the label from the event signal], data in a period which can be regarded as a normal operation is carried out may be extracted to compute the mean and the distribution [example of feature extraction, i.e. each time series is associated with a feature vector comprising components such as the mean and distribution] and this method may be applied even though the operating cycle is irregular.” and see ¶ 183 “In the learning data selection processing in the learning-data selection unit 1903, the method using the event signal is considered in addition to the same method as the example described by using FIG. 12.”, 
to clarify and in regards to the feature space– see ¶ 88 “The feature amount extraction is considered using the sensor signal as it is. A window of ±1, ±2, etc., is set with respect to a predetermined time and a feature indicating a time variation of data may be extracted by a feature vector of a window width (3, 5, etc.,) x the number of sensor” – in other words, each “feature vector” represents a “window” of “time” in the sensor signal, wherein there is a “feature vector” for each of “the number of sensor” [e.g., fig. 9B shows each signal as a “feature” which represents the time series signal from figure 9A, a feature vector is a “window” within this “Feature” signal]– wherein the feature vectors for each sensor form the signal projection subspace for that sensor, e.g. figure 13
for more clarification on the label and sensor signals see ¶ 72 teaches “The event signal 103 is a signal indicating an operation, a failure, or a warning of the facility which is output irregularly and is constituted by a character string indicating the time and the operation, the failure, or the warning.”, e.g. a “normal OFF”, a “start”, a “normal ON”, and a “stop”, and see ¶ 82 “An example of the sensor signal 102 is shown in FIG. 4. The sensor signal 102 is plural time-series signals...” and see figures 2C and figures 9A to 9B)
	projecting each of a plurality of model condition points into each signal projection subspace of the plurality of signal projection subspaces, each model condition point comprising, for a range of time specific to the model condition point, a respective time series from each of the plurality of signals, each respective time series being associated with at least one feature vector, each feature vector having components corresponding to one or more signal features, the model condition point having a respective label describing one of the plurality of conditions of the machine system, the projecting comprising evaluating the at least one feature vector associated with the respective time series from each of the plurality of signals in the corresponding signal projection subspace; (Shibuya, see figure 19 as cited above and as detailed above, specifically see the # 1903 for the “Learning-Data selecting unit” for the model creation – this selects the “learning data” wherein ¶ 173 teaches “The sensor signal 102 output from the facility 101 is accumulated for learning in advance [example of second time series for each of the signals]. The feature amount extraction unit 1901 inputs the accumulated sensor signal 102 and performs feature amount extraction to acquire the feature vector [example of the feature vector of the model condition points in the signal projection subspace for each signal]. The feature-selection unit 1902 performs data check of the feature vector output from the feature amount extraction unit 1901 and selects a feature to be used [example of the feature vectors having components]. The learning data selecting unit 1903 performs data check of the feature vector configured by the selected feature and check of the event signal 103 and selects the learning data used to create the normal model [example of a model condition point]”, in other words the system accumulates sensor(s) signal data over a period of time for learning, and uses these plurality of time series as model condition points for creating a “normal model” – to clarify see figure 5 and ¶ 83-86, including “Subsequently, the processed data are input into the normal-model creation unit 106 to select the learning data (S503), the learning data are classified for each mode by referring to the mode dividing information output from the mode dividing unit 104 (S504), and the normal model is created for each mode (S505).” [each normal model/model condition point is associated with a “mode” label]”, i.e. ¶ 91 “the normal-model creation unit 106 classifies the learning data selected in step S503 for each of the modes divided by the mode dividing unit 104 and creates the normal model for each mode in step S505.”, 
and then see ¶ 179 “When the normal model is created for each mode, the anomaly measurement is computed by using the normal models of all the modes and the minimum value is acquired [example of evaluating the model condition points/”normal models including evaluating the feature vectors in the subspace, e.g. fig. 13 for the subspace]” and ¶¶ 161-163 which further clarifies on creating “plural normal models” [model condition points – this clarifies that there is a plurality explicitly] for each “cycle”/mode by “random sampling” for “several cycles”
to clarify:  see ¶178 “The feature amount extraction unit 1901 inputs the sensor signal 102 and performs the same feature amount extraction as that at the learning time to acquire the feature vector” – also see ¶ 137 which provides a clarification – in other words, the model condition points features/feature vectors for each signal are projected into each corresponding signal projection subspaces
for more clarification and an example:  see figure 6 and  ¶¶ 92- 99 which provides an example for a “3D feature space” wherein this example uses a “projection distance” )
	projecting the labeled point into each signal projection subspace, comprising evaluating the at least one feature vector associated with the first time series from each of the plurality of signals in the corresponding signal projection subspace; (Shibuya, as cited above, e.g. ¶ 178: “The feature amount extraction unit 1901 inputs the sensor signal 102 and performs the same feature amount extraction as that at the learning time to acquire the feature vector...”  - in other words, the feature extraction projects the labeled points/model condition points in the “same” manner into each of the signal projection subspaces, e.g. see figures 5 and 13, also see figure 17 and ¶ 158 – the “features” from both the “learning data” and the newly received labelled point [i.e. a plurality of time series labelled with a model from the facility sensors] are projected into the same feature subspace for each signal - wherein ¶ 88 as cited above provides more clarification
	as to the evaluation: see ¶¶ 178-179 “The feature vector created by the feature-selection unit 1902 [the feature vectors of the labelled point] is input into the anomaly-measurement computation unit 1905 to compute the anomaly measurement by using the normal model created by the normal-model creation unit 1904 in learning...When the normal model is created for each mode, the anomaly measurement [using the labelled point and associated data]  is computed by using the normal models [model condition points and associated data] of all the modes and the minimum value is acquired [example of evaluating the model condition points/”normal models, as well as the labeled point’s including evaluating the feature vectors in the subspace]” 
to clarify on the evaluating: ¶ 93-¶99 provides an example teaching - e.g.  ¶ 98 - evaluating the “distance between the evaluation data [the model condition points] and the point b [the labelled point]”, for another example ¶ 116 “The distance between the feature vector at the time of anomaly judgment [from the labeled points] and each of the representative vectors [from the model condition points] is examined and a cause event X corresponding to the nearest vector is extracted (S154).”, also see ¶ 117 “In the diagnosis, it is important to present the cause event to be easily appreciated. That is, it needs to describe which state the sensor signal has the anomaly. To do so, a normal signal [from the learning data/normal model] and an actual signal may be displayed overlapping with each other with respect to the predetermined prior and post time...The signal is displayed as the time-series information to easily verify that the anomaly measurement is deviated from the normal state.” – i.e., a large deviation between the labelled point and model condition points indicates an anomaly, e.g. a large distance in the feature vectors (¶ 116, ¶ 98))
, wherein in each signal projection space corresponding to a signal of the plurality of signals, the at least one feature vector associated with only the signal from the labeled point and each model condition point are evaluated; (Shibuya, as cited above – e.g., Shibuya, figures 9A-9B show that for each sensor “signal” there is a corresponding “feature” signal, as such there is a corresponding feature space for said feature signal for each of the said sensor signals of Shibuya, e.g. figure 13 of Shibuya – to further clarify, ¶ 88: “The feature amount extraction is considered using the sensor signal as it is. A window of ±1, ±2, etc., is set with respect to a predetermined time and a feature indicating a time variation of data may be extracted by a feature vector of a window width (3, 5, etc.,)xthe number of sensors.” – i.e. there is a “feature vector” for each of the “number of sensors”, e.g. ¶ 86: “The mean and the standard deviation of each feature [e.g. fig. 9B] are stored so as to perform the same transformation in evaluation”, e.g. figure 13
	[...]
calculating a contribution of each of the plurality of signals to the first condition..., to form a sorted list of signals and contributions;(Shibuya, ¶ 117 “Further, since it is considered that a signal having a large deviation [contribution to the first condition/label] when the anomaly occurs contributes to the anomaly judgment, when the signals are displayed in the order of the large deviation from the top [sorting the list of signals and contributions], it is easily verified which sensor signal has the anomaly. In addition, when a past case of the cause event is displayed in the same manner as the presented result event, it is easy to accept the same phenomenon to trust the advance notice of the result event.” – see ¶ 120 and figure 19 for more clarification)

Shibuya does not explicitly teach:
constraining an analysis neighborhood for the labeled point to a set number of model condition points closest to the labeled point as projected in each signal projection subspace corresponding to a signal of the plurality of signals, wherein the respective at least one feature vectors associated with the signal from the set number of model condition points are closest to the at least one feature vector associated with the signal from the labeled point;
	for each signal projection subspace, calculating a first percent of model condition points in the respective analysis neighborhood having a same label as the labeled point in the respective analysis neighborhood out of the set number of model condition points in the analysis 5Ser. No. 15/906,702 filed 2/27/2018Docket No. 60363-0027 neighborhood;
	for each signal projection subspace, calculating a second percent of model condition points in the model having a same label as the labeled point out of the plurality of model condition points;
	…from the first percent and the second percent calculated for the corresponding signal projection subspace…
	and adapting the machine system's behavior based on the sorted list. 

Maeda, as taken in combination with Shibuya, teaches: 
constraining an analysis neighborhood for the labeled point to a set number of model condition points closest to the labeled point as projected in each signal projection subspace corresponding to a signal of the plurality of signals; (As an initial matter, the inventors for both Shibuya as relied upon above and Maeda are the same, and then see Maeda the abstract – this is for identifying an abnormal “sensor signal” and see figures 3-4, Maeda is for a related invention to the Shibuya invention, 
then see figure 11 and the description starting in ¶ 86: “As illustrated in FIG. 11, in the present embodiment, data is read out from learning data (S51), a similarity among individual pieces of data included in the learning data is calculated (S52), k [example of a set number] pieces of data with highest similarities are obtained with respect to the individual pieces of data (S53) ( similar to a method commonly referred to as a k-NN method or k-nearest neighbor method [i.e. a neighborhood constrained to a set number of closest model condition points to the labelled point]), a histogram is calculated for data included in the obtained learning data (S55), and a range of existence of normal cases is decided on the basis of the histogram (S55). In the case of the k-NN method, a similarity is a distance within a feature space. Furthermore, a result of an event analysis (S56) is also matched, a deviance of observation data is calculated (S57), and an occurrence/nonoccurrence of an anomaly and an anomaly explanation message are outputted.”
for more clarification – see ¶¶ 87-88 then teaches that this is to find the “k pieces of data with highest similarities to the unit for deciding normal range” and then see ¶ 88 and figure 13 – the system is finding “a number k” of the nearest/most similar signal data [based on “distance within a feature space”] to a newly “observed sensor signal” [labelled point] and based on the k-nearest neighbors of the sensor signal determines if the “observed sensor signal” is “an anomaly” and provides calculation of “a deviance of observation data”
to clarify: Maeda teaches a technique for constraining an analysis neighborhood in a “feature space” [signal projection subspace] to a set number “k” of the “nearest neighbor[s]” of the “learning data” [example of model condition points] to the obtained data being analyzed for “a deviance of observation data”/”an anomaly” [example of the labelled point] 
to clarify on the combination with Shibuya, see Shibuya as relied upon above including ¶¶ 178-179: “The feature amount extraction unit 1901 inputs the sensor signal 102 and performs the same feature amount extraction as that at the learning time to acquire the feature vector....When the normal model is created for each mode, the anomaly measurement is computed by using the normal models of all the modes and the minimum value is acquired....” – i.e. Medea’s technique would have been applied to the “feature space” of each signal individually of Shibuya – as Shibuya already has a “feature…extraction”/”feature vector” for each “sensor signal” [e.g., Shibuya, figures 9A-9B]
wherein the respective at least one feature vectors associated with the signal from the set number of model condition points are closest to the at least one feature vector associated with the signal from the labeled point; (Medea, as cited above – see figure 11, see ¶ 86: “…In the case of the k-NN method, a similarity is a distance within a feature space…” wherein the “NN” is for “nearest neighbor” as per ¶ 86, see above for more clarification including on the combination of prior art relied upon)
and adapting the machine system's behavior based on the sorted list. (Medea, as cited above (¶¶ 86-88), and as taken in combination with Shibuya (including ¶¶ 117-120) teaches detecting an anomalous event and forming a list of signals wherein the list is sorted by which signals have the most deviation at the top – then see Medea, ¶ 171 – the system is be used for “condition-based maintenance” wherein “parts replacement is performed [the system is adjusted] in accordance with the conditions of the device” wherein this is based on the “normal and anomalous data” of the devices as “it is important [for condition-based maintenance] to detect outliers from normal data”, it would have been obvious to use the sorted list of signals and their deviations/contributions to adapt the machine system, e.g. by implementing a parts replacement to correct for anomalous data)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Shibuya’s system “for detecting advance signs of anomalies,” (Shibuya’s abstract) with the teachings from Maeda on a similar system by the same inventors as Shibuya, wherein Maeda is for detecting an “abnormal element (sensor signal)” (see Maeda abstract). 
The motivation to combine would have been that Maeda’s technique provides “an anomaly detection method and system capable of reducing user load and detecting anomalies early at high sensitivity.” (¶ 14 of Maeda).
An additional motivation to combine would have been that Shibuya already suggests using a “nearest neighbor” technique – see Shibuya, ¶ 99 – wherein Maeda provides an example embodiment of this suggestion by the same inventors. 
An additional motivation to combination would have been that “However, there is a recent trend to switch to condition-based maintenance in which parts replacement is performed in accordance with the conditions of devices. Performing condition maintenance requires collecting normal and anomalous data of devices, and the quantity and quality of the data determines the quality of condition maintenance. However, in many cases, anomalous data is rarely collected and the bigger the facility, the more difficult it is to collect anomalous data. Therefore, it is important to detect outliers from normal data. According to several embodiments described above, in addition to direct benefits such as” (Maeda, ¶ 171) and see ¶ 172 for a listing of “direct benefits” including: “(1) anomalies can be detected from normal data, (2) highly accurate anomaly detection can be achieved even when data collection is incomplete, and (3) even when anomalous data is included, the influence of such anomalous data can be tolerated, such secondary benefits as ( 4) phenomena become more easily understood by users, (5) knowledge of engineers can be utilized, and (6) physics models can be used concurrently may be provided”
Shibuya, as taken in combination with Maeda does not explicitly teach: 
	for each signal projection subspace, calculating a first percent of model condition points in the respective analysis neighborhood having a same label as the labeled point in the respective analysis neighborhood out of the set number of model condition points in the analysis 5Ser. No. 15/906,702 filed 2/27/2018Docket No. 60363-0027 neighborhood;
	for each signal projection subspace, calculating a second percent of model condition points in the model having a same label as the labeled point out of the plurality of model condition points;
	…from the first percent and the second percent calculated for the corresponding signal projection subspace…
	 

Zhang teaches:
	for each signal projection subspace, calculating a first percent of model condition points in the respective analysis neighborhood having a same label as the labeled point in the respective analysis neighborhood out of the set number of model condition points in the analysis 5Ser. No. 15/906,702 filed 2/27/2018Docket No. 60363-0027 neighborhood; (Zhang, abstract, teaches a modification to a KNN “to address the within-class imbalance” in order to “bias classification towards the rare class” and then see § 5.2 which teaches that “A strategy is desired to compute the true positive propensity for these regions so as to distinguish and effectively rank the corresponding query instances. To this end, if the local positive interval for a query instance t (Eq. (2)) is higher than the global positive interval (Eq. (1)), intuitively it indicates that t has higher posterior positive probability than the positive prior based on the observed positive frequency in the training population...The positive posterior probability estimation for t in Eq. (3) therefore should be adjusted. Let λ denote the positive odds (P:N) in the query neighbourhood over the positive odds in the global population. As an example, if P:N = 1:5 in the query region [first percent, this is the percent in the neighborhood – the recitation of percent is an obvious variation of the ratio] and P:N=1:10  [second percent, this is the percent in the total population] in the global training population, then λ = 2....” wherein “λ takes into account the local versus global class imbalance levels and the positive odds ratio in the local neighbourhood versus the global population indicates the positive propensity for the query instance...”, and then see table 1 which also calculates the “Pos frequency” as a variation to P:N, the first ratio is merely the frequency “in the query region”, e.g. 1/6)
	6 for each signal projection subspace, calculating a second percent of model condition points in the model having a same label as the labeled point out of the plurality of model condition points; (Zhang, § 5.2 as cited above, “P:N=1:10 in the global training population” and then see table 1 which also calculates the “Pos frequency” as a variation to P:N, the second ratio is merely the frequency “in the global population region”, e.g. 1/11)
	calculating a contribution…from the first percent and the second percent calculated for the corresponding signal projection subspace (Zhang, the λ above is the ratio of the first to the second ratio, e.g. (1/5)/(1/10) = “2”) wherein this forms the probability of the labelled point being in the neighborhood/”query region” adjusted for the class imbalance, wherein this adjusts the probability of the prediction
to clarify: the calculated contribution recited in the claims is given the BRI in view of ¶¶ 42-43 and ¶¶ 63-69 to encompass being the variable name resulting from a calculation similar to Zhang’s lambda calculation wherein Zhang’s “λ … indicates the positive propensity [example of a contribution] for the query instance…When λ is extremely high, which indicates higher the local region has high propensity for the positive class [example of a contribution to the first condition described by the first label]” (Zhang, page 37, col. 1, ¶ 1))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Shibuya, as modified above, on a system which uses a kNN for finding anomalous signals  with the teachings from Zhang on a modification to the kNN’s probability estimation to account for “rare classes”. The motivation to combine would have been that the technique of Zhang would have biased the classification towards the rare class, e.g. an anomaly/outlying class, and as such Zhang would have improved the system’s ability to determine if a newly received set of time series from signals was anomalous [i.e., a rare class, it is abnormal], i.e. “These strategies more accurately characterise the rare-class distribution for accurate classification.” (Zhang, §8)

Regarding Claim 2
Zhang teaches:
	The control method of claim 19, wherein calculating the contribution of each the signal to the first condition comprises:
	if the first percent is less than or equal to the second percent, setting the contribution of the signal to (first percent /second percent ) - 1; (Zhang, as cited above, renders this obvious, i.e. this is “λ”-1 which is an obvious variant as this is subtracting a “1” from lambda, and in terms of using λ as the contribution rate this also would have been obvious, as this is the odds that the model condition points in the neighborhood have the same label as the labelled point, divided by the odds that the model condition points in the model have the same label as the labeled point)
	and otherwise, setting the contribution of the signal to (first percent  - second percent )/(1 - second percent ). (This is also an obvious variant from Zhang using a simple rearrangement of λ, and additionally this is contingent)

Regarding Claim 3
Maeda teaches: 
	The control method of claim 19, wherein constraining the analysis neighborhood for the labeled point to the set number of model condition points closest to the labeled point in the signal projection subspace comprises sorting the model condition points by a distance from the labeled point and limiting the analysis neighborhood to a number of the model condition points having the closest distance. (Maeda, ¶ 86-90, as cited above, this uses a kNN algorithm, or a similar algorithm, to select the k nearest points by “distance” such as for when k = 5 this is “the five highest pieces”, in other words obviously a kNN algorithm constrains the neighborhood of the k nearest neighbors to the closest k neighbors based on “distance within a feature space” [e.g., the subspace] wherein the closest/nearest are sorted by distance [e.g. highest] from the labelled point) 

Regarding Claim 4
Maeda teaches: 
	The control method of claim 3, wherein the distance comprises a distance between a projection of the labeled point and projections of the model condition points on a signal feature axis in the signal projection subspace. (Maeda, ¶ 86 – “distance within a feature space” is used, this includes the distance between the labelled point and the model condition points in each signals feature space, wherein the distance is on a signal feature axis [it’s a distance in a coordinate system, obviously this includes the distance on the feature axis])

Regarding Claim 5
Maeda teaches: 
	The control method of claim 19, wherein adapting the machine system's behavior comprises remediating a faulty component. (Maeda, ¶ 171 teaches using the system for determining “parts replacement” [example of remediating a fault component])

Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 19 above, wherein Shibuya teaches: 
	A machine system monitoring and alert apparatus, comprising: a computer system comprising a plurality of inputs to receive time series signals from a plurality of sensors; 	the computer system comprising a processor and a memory adapted with instructions forming:
 (Shibuya, abstract, teaches: “This invention provides method for detecting advance signs of anomalies, event signals outputted from the facility [example of a machine system] are used to create a separate mode for each operating state, a normal model is created for each mode, the sufficiency of learning data for each mode is checked, a threshold is set according to the results of said check, and anomaly identification is performed using said threshold....”, e.g. see ¶ 2-3  – then see figure 9A which shows an example embodiment in which 4 signals are received wherein ¶ 105 clarifies: “The signal display screen 901 is constituted by plural signal display windows 902 and the sensor signal 102 during a period designated as the learning data in advance is displayed in each window as time-series data for each sensor (for each signal).” -see figures 1A and 1B for an overview of the system)

	The additional distinction of the following limitation in claim 20 is taught by Shibuya:
and logic to display signals that are higher in the sorted list of signals as the most likely contributors for the machine system condition corresponding to the labeled point. (Shibuya, as cited above, including ¶ 117: “... Further, since it is considered that a signal having a large deviation when the anomaly occurs contributes to the anomaly judgment, when the signals are displayed in the order of the large deviation from the top, it is easily verified which sensor signal has the anomaly. In addition, when a past case of the cause event is displayed in the same manner as the presented result event, it is easy to accept the same phenomenon to trust the advance notice of the result event.” 
7Ser. No. 15/906,702 filed 2/27/2018 Gregory Olsen, et al. - GAU 2128 (Hopkins) Docket No. 60363-0027 the machine system, the projecting comprising evaluating the at least one feature vector associated with the second time series from each of the plurality of signals in the corresponding signal projection subspace;

Regarding Claim 8
Claim 8 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 9
Claim 9 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 10.
Claim 10 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 11.
Maeda, as taken in combination with Shibuya, teaches: 
	The apparatus of claim 20, wherein the first condition comprises a faulty component.  (Maeda, ¶ 171 teaches using the system for determining “parts replacement” [example of remediating a faulty component] and Maeda, as well as Shibuya, teaches that the system is to detect anomalies/abnormal events, it would have been obvious that an abnormal event would have comprised a faulty component, e.g. Shibuya ¶ 12 wherein the anomaly includes “or a repairing operation such as component replacement”)

Regarding Claim 21.
Claim 21 is rejected under a similar rationale as claim 19 above, wherein Shibuya teaches: 
	A non-transitory machine-readable storage medium storing instructions that when executed by a processor, cause the processor to execute a control method for 7Ser. No. 15/906,702 filed 2/27/2018Gregory Olsen, et al. - GAU 2128 (Hopkins)a machine system comprising sensors generating a plurality of signals over time, the method comprising: (Shibuya, abstract, teaches: “This invention provides method for detecting advance signs of anomalies, event signals outputted from the facility [example of a machine system] are used to create a separate mode for each operating state, a normal model is created for each mode, the sufficiency of learning data for each mode is checked, a threshold is set according to the results of said check, and anomaly identification is performed using said threshold....”, e.g. see ¶ 2-3  – then see figure 9A which shows an example embodiment in which 4 signals are received wherein ¶ 105 clarifies: “The signal display screen 901 is constituted by plural signal display windows 902 and the sensor signal 102 during a period designated as the learning data in advance is displayed in each window as time-series data for each sensor (for each signal).” -see figures 1A and 1B for an overview of the system)
	
Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 5 above. 

Maeda teaches: 
	The machine-readable storage medium of claim 21, wherein adapting the physical system's behavior comprises remediating a faulty component. (Maeda, ¶ 171 teaches using the system for determining “parts replacement” [example of remediating a fault component])

Claims 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al., US 2012/0290879 in view of Maeda et al., US 2012/0041575 and in further view of Zhang et al., “KRNN: k Rare-class Nearest Neighbour classification”, 2016 in further view of Skand, “kNN(k-Nearest Neighbour) Algorithm in R”, 2017

Regarding Claim 6
Shibuya, as modified above, does not explicitly teach: 
	The control method of claim 19, wherein the set number of the model condition points comprises a square root of a total number of model condition points.  

Skand teaches: 
	The control method of claim 19, wherein the set number of the model condition points comprises a square root of a total number of model condition points.  (Skand, section “Requirements for kNN”, #1 teaches “Generally k gets decided on the square root of number of data points”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Shibuya, as modified above, on a system which uses a kNN algorithm with the teachings from Skand on using the “square root” of the number of data points [model condition points]. The motivation to combine would have been that this value provides a k-value which reduces the “variance” while avoiding a “bias” (Skand, # 1, as cited above)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 6 above. 

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 6 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147